               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


ADASA INC.,

               Plaintiff,                  6:17-cv-O1685-TC

                    v.                  Opinion and Order

AVERY DENNISON CORPORATION,

               Defendant.

     This is a patent action in which this court has full consent.

    Presently before the court is the construction of the claims.

There have been no filings of motions for summary judgment at this

point in the litigation.




     1 - OPINION AND ORDER
                               FACTUAL BACKGROUND

      Plaintiff and counter defendant ADASA Inc.'s (plaintiff Adasa)

and    defendant      and   counter    claimant    Avery       Dennison    Corporation

( Defendant Avery)          seek construction of         the    terms     of plaintiff

Adasa's '967 patent.

       The '967 Patent is related to merchandise tracking. As alleged

by plaintiff Adasa,            in merchandising tracking applications,             the

memory bank of an RFID 1 tag is encoded with an Electronic Product

Code.        The Electronic Product Code is an identifier for an item in

the     supply chain to uniquely identify that particular item.                   This

identifier is         serialized to be unique for avoidance of duplicate

numbers among items in the supply chain.

        Plaintiff alleges that "[t]he '967 Patent generally speaking,

relates in part, to systems for encoded and commissioned wireless

radio frequency identification ('RFID') devices."                       Paragraph 7 of

Complaint.

               The   parties    are   familiar    with   the     complex underlying

technology in this field and it is addressed as needed below.

      A Claim Construction Hearing was held after extensive briefing

on the issues. 2




        1
            RFID stands for "Radio Frequency Identification Device."
        2
      This court granted plaintiff's motion to amend the complaint
at the beginning of the hearing.
        2 - OPINION AND ORDER
                                    DISCUSSION

        The applicable Claim Terms as presented by the parties and

this court's constructions thereof follow.

I.   TERMS WITH      AGREED UPON CONSTRUCTIONS



1.   object class information space

        The parties agree such phrase           should be construed as "data

field    within the memory of the RFID integrated circuit chip for

information identifying the class of an               object, such as a company

prefix, item reference code, partition value, and/or filter value."



2.   unique serial number space

        The parties agree such phrase should be construed as" data

field    within    the   memory     of   the   RFID    integrated   circuit     for

information identifying a unique serial number."



3.   being assigned a limited number of most significant bits

          The     parties   agree    such   phrase    should   be   construed    as

"includes a limited, predefined sequence of higher order bits at

the leading end."

4. remaining bits of lesser significance

         The parties agree such phrase should be construed as "the

remaining lower order bits at the trailing end."


        3 - OPINION AND ORDER
II.    TERMS WITH DISPUTED CONSTURCTIONS

        As explained in further detail below, this court ultimately

construes the terms with disputed constructions in accordance                                  the

language proposed by plaintiff Adasa.



1.     is encoded with one serial number instance

        Plaintiff Adasa argues that this phrase should be construed as

"[h]as stored within                 it one serial number instance."

        Defendant Avery initially argued that the phrase should be

construed with plaintiff's language and the addition of" stored by

an    encoder   that          does    not    need    to    communicate        with   a     central

database to ensure that the serial number is unique."                                      P. 2 of

Defendant Avery           Response          (#62).        Defendant    Avery     subsequently

conceded that its proposed construction was not appropriate as it

did not take into consideration the fact that "an RFID encoding

scheme    may   use       a    variety       of   computers     to     host    serial      number

databases, not just a                'central database.'"             Id . Defendant Avery

than proposed a different construction as                            follows:    "Has stored

within it one serial number instance,                        stored by an encoder that

does    not   need    a       continuous       connection with          any    serial      number

database to ensure that the serial number is unique."                                Id.

       In support of its constructions, defendant Avery argues that

plaintiff Adasa' s             constructions         are    improper because          plaintiff

Adasa disavowed claim scope during the reexamination of its claims.


        4 - OPINION AND ORDER
However, find from the material before the court that Adasa                             did

not disavow its claim scope during the reexamination proceedings:

Adasa,    for    example,      did not    disavow       all    uses    of       a   central

database for its hardware-based numbering scheme -such hardware-

based numbering scheme can be used in direct connection with a

central data base or in a less direct, ad hoc mode.

    As explained in detail by plaintiff Adasa, the '967 Patent was

reviewed for patentability in an Ex Parte Reexamination.                             During

reexamination,       plaintiff        Adasa   filed     briefs       and    supporting

declarations with the Patent and Trademark Office                      (PTO)        arguing

against    the    Examiner's     rejections     arising       from    two       prior    art

combinations.       Plaintiff Adasa made the same arguments to overcome

the Examiner's rejections consistently throughout the reexamination

proceedings.      Plaintiff Adasa repeatedly pointed to the partitioned

memory     structure         within     the   claimed         RFID     transponders,

accommodating a serial number instance with most significant bits

along with bits of lesser significance, as a novel feature within

the claims of the '967 Patent not in any prior art combinations.

In its response to the PTO, plaintiff Adasa was explaining that the

prior art was focused on a centralized scheme operated entirely by

a   central      database,     which    was   the     sole    manner       of       ensuring

uniqueness of the Electronic Product Codes that were to be later

encoded to RFID transponders,            but the asserted claims require and

utilize     a hardware - based approach that is used on top of any


      5 - OPINION AND ORDER
central database scheme for uniqueness.                   Plaintiff Adasa then went

on to describe to the PTO the hardware based numbering scheme in

greater detail , noting that "[t]his hardware- based approach of

the       '967 Patent manages assignments of the serial number at the

binary level by partitioning the bits of the serial number space

into a limited number or most significant bits and a remaining

number of least significant bits."                 P. 14 of #59-3.

           I agree with plaintiff Adasa that a proper reading of the

arguments to the PTO reveals that the novel feature within the

challenged claims is the use of a "hardware-based numbering scheme"

which is manifest in the claims through inclusion of requiring that

the       serial   number    space     comprises    a     limited    number   of   most

significant bits which corresponds to the most significant bits of

an    allocated block.          This    scheme     adds    an   additional    layer of

insurance that        all serial numbers assigned will be unique,                  which

is    a    fundamental      requirement    of    RFID     systems.   Plaintiff Adasa

explicitly stated that it is the "hardware -based numbering scheme"

feature that is missing from the prior art, and that such prior art

relies only on continuous connections to a central database to

ensure uniqueness.           Importantly,       neither plaintiff Adasa nor its

expert declarant before the PTO declared these two schemes for

ensuring uniqueness as being mutually exclusive such that an RFID




          6 - OPINION AND ORDER
tagging system could not or would not implement both. 3                      Rather, it

was noted that the use of the claimed scheme merely "allows" for

commissioning of            RFID     tags   without    continuous     connection to     a

database.             P.p. 4, 16 of #59-3; Paragraphs 43, 50 of# 59-2.

Prior       art       systems   utilized    only   a   single   means    for    ensuring

uniqueness- constant connection to a central database- rather than

a layered scheme also utilizing serial numbers comprising a limited

number of most significant bits.

        Some of plaintiff Adasa's arguments were not initially found

persuasive by the Examiner and the non-final rejections of the

claims of the '967 Patent were maintained in the subsequent Final

Office Action.            The Examiner posited that the distinctions made by

Adasa relating to the hardware -based numbering scheme could not be

a basis for novelty because they related only to the process by

which the             claimed RFID transponders        were made      rather than the

structural elements of the RFID transponders. In plaintiff Adasa's

Amendment in Response to Final Office Action dated May 14, 2018,

Adasa successfully argued against this position asserting that

"   claim         1    should   be    interpreted      to   include    the     structural

limitation that the encoded serial number space must include a

serial number instance that was selected from an allocated block



        3
        Plaintiff Adasa has      demonstrated that despite the
occasional use of the phrase "in essence" in conjunction with the
ad hoc mode, there is not claim disavowal.


        7 - OPINION AND ORDER
that was specifically assigned (or allocated) based on a limited

number of most significant bits" p.                  10 of #59-7.     To that end,

Adasa made a clarifying amendment to the claims of the '967 Patent

for    the    purpose     of    clarifying    that   the most    significant bi ts

uniquely correspond to the allocated block in support of Adasa's

position that the claimed serial number structure                   is a structural

limitation of the claimed RFID transponders. 4

             The positions taken by both Adasa and the Examiner with

respect       to    the   final    rejection,    clarifying     amendment          and

subsequent confirmation of validity of the                   claims of the        '967

Patent as presented in the Reexamination Certificate do not relate

at all to limitations of the process for how the claimed RFID

transponders are encoded.                There is little to no discussion of

continuous connection to a central database, autonomous or quasi-

autonomous         encoding,     or how the allocated block is derived or

assigned.          The discussion focuses        solely on the novel           feature

advanced throughout the reexamination by Adasa                  - that the claimed

RFID       transponders        utilize   a   partitioned   serial     number     space

comprising most significant bits that was not present in any prior

art references.


       4
      In support of its disavowal argument, defendant Avery cites
Poly-America, L.P. v. API Indus., Inc., 839 F.3d 1131, 1136 (Fed
Cir.2016) and Krippelz v. Ford Motor Co., 667 F.3d 1261, 1267 (Fed.
Cir. 2012).    However, I find that such cases are distinguishable
and, as Adasa argued to the PTO, the patent at issue is more akin
to In Re Nordt, 881 F.3d 1371 (Fed Cir. 2018). See p.p. 50-54 of
Transcript (#67).
       8 - OPINION AND ORDER
'   '
        .
            2. an allocated block of serial numbers

                   Plaintiff Adasa argues that this phrase should be construed

            as "a pre-authorized range of serial numbers."             Defendant Avery

            argues this phrase should be construed as plaintiff Adasa suggests

            with the addition of the phrase" that has been assigned to an

            encoder .."   Defendant Avery makes an argument similar to one above

            regarding     disavowal    of   claim   scope.     Such   argument     is   not

            persuasive for the reasons stated above.



            3.   Uniquely Corresponding

                    Defendant Avery acknowledges that the parties'               differing

            constructions may mean the same thing, p.           11 of Response      (#62).

            Based on the above discussion, the phrase "uniquely corresponding"

            is construed as having its plain and ordinary meaning as plaintiff

            Adasa suggests.

                                             CONCLUSION

                   The claims in this action are construed as discussed above.




                                      DATED this    :l?--    day of January, 2019.




                                                      THOMAS
                                                      United




                  9 - OPINION AND ORDER
